EXHIBIT 10.2

 
AMENDMENT #1 TO AMENDED AND RESTATED BUSINESS FINANCING AGREEMENT


This Amendment is entered into by and between ePlus Technology, inc. ("Dealer")
and GE Commercial Distribution Finance Corporation ("CDF") and is to that
certain Amended and Restated Business Financing Agreement dated July 23, 2012,
as amended ("Agreement"). All terms defined in the Agreement which are not
defined herein shall have the same meaning in this Amendment as in the
Agreement.


WHEREAS, CDF and Dealer wish to amend the terms of the Agreement.


NOW  THEREFORE, in consideration of the premises and of the mutual promises
contained herein and in the Agreement, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:


1.
Section 2.1 of the Agreement is hereby deleted in its entirety and replaced with
the following:



"2.1 Accounts Receivable Facility. Subject to the terms of this Agreement, CDF
agrees to provide to Dealer an Accounts Receivable Facility of Thirty
Million Dollars ($30,000,000.00); provided, however, that at no time will the
principal amount outstanding under the Accounts Receivable Facility and Dealer's
inventory floorplan credit facility with CDF exceed, in the aggregate,
Two Hundred Twenty-Five Million Dollars ($225,000,000.00). CDF's decision to
advance funds will not be binding until the funds are actually advanced.


In addition, subject to the terms of the Amended and Restated Agreement for
Wholesale Financing between CDF and Dealer dated July 23, 2012, as may be
amended from time to time, CDF agrees to provide to Dealer an inventory
floorplan credit facility of
Two Hundred Twenty-Five Million Dollars ($225,000,000.00); provided, however,
that at no time will the principal amount outstanding under Dealer's inventory
floorplan credit facility with CDF and Dealer's Accounts Receivable Facility
exceed, in the aggregate,
Two Hundred Twenty-Five Million Dollars ($225,000,000.00). CDF's decision to
advance funds will not be binding until the funds are actually advanced."


2.
Section 3.7 of the Agreement is hereby deleted in its entirety and replaced with
the following:



"3.7 Collections. Unless otherwise directed by CDF, to expedite collection of
Accounts for the benefit of CDF, Dealer shall notify all of its obligors to make
payment of the Accounts to one or more lock-boxes. The lock-box(es), and all
accounts into which the proceeds of any such lock-box(es) are deposited, shall
be established and maintained at banks selected by the Dealer and satisfactory
to CDF in its sole discretion. Dealer shall issue to any such banks an
irrevocable letter of instruction, in form and substance reasonably acceptable
to CDF, directing such banks to deposit all payments or other remittances
received in the lock-box to such account or accounts as CDF shall direct. At all
times after either (i) a Default by Dealer, (ii) the principal amount
outstanding under Dealer's Accounts Receivable Facility with CDF exceed, in the
aggregate, Twenty Million Dollars ($20,000,000.00), or (iii) Dealer's Available
Borrowing (as defined below) under Dealers Credit Facility with CDF is less than
Twenty Million Dollars ($20,000,000.00), CDF may provide notice to such banks
that thereafter all funds deposited in the lock-box or any such account
immediately shall become the property of CDF, and any disbursements of the
proceeds in the lock-box or any such account will only be made to CDF. Dealer
shall obtain the agreement of such banks to waive any offset rights against the
funds so deposited and otherwise establish CDF's control thereof as secured
party under the Uniform Commercial Code. CDF assumes no responsibility for such
lock-box arrangement, including, without limitation, any claim of accord and
satisfaction or release with respect to deposits which any banks accept
thereunder. All remittances which Dealer receives in payment of any Accounts,
and the proceeds of any of the other Collateral, shall be immediately deposited
in such accounts designated by CDF. All proceeds received or collected by CDF
with respect to Accounts, and reserves and other property of Dealer in
possession of CDF at any time or times hereafter, may be held by CDF without
interest to Dealer until all Obligations are paid in full or applied by CDF on
account of the Obligations. CDF may release to Dealer such portions of such
reserves and proceeds as CDF may determine. Upon the occurrence and during the
continuance of a Default, CDF may notify the obligors that the Accounts have
been assigned to CDF, collect the Accounts directly in its own name and charge
the collection costs and expenses, including attorneys' fees, to Dealer. CDF has
no duty to protect, insure, collect or realize upon the Accounts to preserve
rights in them."


3.
Section 5.2 of the Agreement is hereby deleted in its entirety and replaced with
the following:



"5.2 Negative Covenants. Dealer will not at any time (without CDF's prior
written consent): (a) grant to or in favor of any Entity a security interest in
or permit to exist a lien, claim or encumbrance in the Accounts which is
superior to the interest of CDF; (b) other than in the ordinary course of its
business and if material in nature, sell, lease or otherwise dispose of or
transfer any of its assets;

--------------------------------------------------------------------------------

 


(c) merge or consolidate with another Entity unless Dealer is the surviving
entity of such merger or consolidation and, after giving effect to such merger
or consolidation, Dealer is in full compliance with all of the covenants
contained in this Agreement and the Other Agreements; (d) acquire the assets or
ownership interest of any other Entity unless after giving effect to such
acquisition, Dealer is in full compliance with all of the covenants contained in
this Agreement and the Other Agreements; (e) enter into any material transaction
not in the ordinary course of business; (f) guarantee or indemnify or otherwise
become in any way liable with respect to the obligations of any Entity, except
by endorsement of instruments or items of payment for deposit to the general
account of Dealer or which are transmitted or turned over to CDF on account of
the Obligations; (g) redeem, retire, purchase or otherwise acquire, directly or
indirectly, any of Dealer's capital stock; (h) make any change in Dealer's
capital structure or in any of its business objectives or operations which would
reasonably be expected to materially adversely affect the ability of Dealer to
repay the Obligations; (i) make any distribution of Dealer's assets not in the
ordinary course of business; (j) incur any debts outside of the ordinary course
of business except renewals or extensions of existing debts and interest
thereon; (k) make any loans, advances, contributions or payments of money or in
goods to any affiliated entity other than inter-company payments in an amount
not to exceed Thirty Million Dollars ($30,000,000.00) made in the ordinary
course of business; provided however, that if after giving effect to such
payments, Dealer is not in default under the terms and conditions of this
Agreement, and Dealer's Available Borrowing is not less than Twenty Million
Dollars ($20,000,000.00); (l) make any loans, advances, contributions or
payments of money or in goods to any officer, director, stockholder, member or
partner of Dealer (except for as disclosed in ePlus inc.'s public filings with
the Securities and Exchange Commission); provided however, that if after giving
effect to such payments, Dealer is not in default under the terms and conditions
of this Agreement; (m) prior to sale by Dealer, move any Collateral financed by
CDF out of the United States of America; or (n) store Collateral financed by CDF
with any third party. Notwithstanding the foregoing subsection (k) and (l),
Dealer, from time to time, may make a dividend to ePlus inc. if, after giving
effect to such dividend, and as of the date of such dividend, (i) Dealer is not
in default under the terms and conditions of this Agreement, (ii) Dealer's
Available Borrowing is not less than Twenty Million Dollars ($20,000,000.00),
and (iii) Dealer does not have any outstandings under its Accounts Receivable
Facility with CDF. For the purposes of this paragraph: "Available Borrowing"
shall mean on receipt of each Schedule, CDF will credit Dealer with such amount
as CDF may deem advisable up to the remainder of eighty-five percent (85%) of
the net amount of all eligible Accounts, Eligible Cisco VIP Rebates, and
Intercompany Lease Receivables listed in such Schedule up to a maximum of Four
Million Dollars ($4,000,000) (the "Eligible Credit") minus the amount of
Dealer's SPP Deficit under Dealer's Agreement for Wholesale Financing with CDF
as in effect from time to time and minus the principal amount outstanding under
Dealer's Accounts Receivable Facility."


Dealer waives notice of CDF's acceptance of this Amendment.


All other terms and provision of the Agreement, to the extent consistent with
the foregoing, are hereby ratified and will remain unchanged and in full force
and effect.


IN WITNESS WHEREOF, Dealer and CDF have executed this Amendment on this 31st day
of July, 2014.



 
EPLUS TECHNOLOGY, INC.
             
By:
/s/ Elaine D. Marion
 
Print Name:
Elaine D. Marion
 
Title:
Chief Financial Officer
             
GE COMMERCIAL DISTRIBUTION FINANCE COPORATION
             
By:
/s/ Scott Hunt
 
Print Name:
Scott Hunt
 
Title:
Sr. Portfolio Manager
     

 
 